DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 31 – 48 are currently pending and subject to examination.

Response to Arguments
Examiner acknowledges applicant’s willingness to file a terminal disclosure to obviate the double patenting rejection, however, the absence of such a filing on the record necessitates maintaining the double patenting rejection.  Applicant’s arguments, in the remarks dated 04/08/2021, with respect to the rejection(s) of claim(s) 31 - 48 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al. (US 20150351050 A1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31 – 33, 35, 37, 39, 40 – 42, 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5, 15, - 17, 19,  of U.S. Patent No. 9872256. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to an obvious variant as the instant applicant omits a portion of the patent claim (see table below).

Application 15834299 claim 31
US Patent 9872256 claim 1
A method performed by a User Equipment, UE, for power control of uplink transmissions, the UE being connected in dual connectivity mode to at least a first network node and a second network node, the method comprising:
A method performed by a User Equipment, UE, for power control of uplink transmissions, the UE being connected in dual connectivity mode to at least a first network node and a second network node, the method comprising:
determining to perform a first uplink transmission to the first network node and a second uplink transmission to the second network node, the first and second uplink transmissions to be performed simultaneously;
determining to perform a first uplink transmission to the first network node and a second uplink transmission to the second network node, the uplink transmissions to be performed simultaneously,
determining a first uplink transmission power for the first uplink transmission and a second uplink transmission power for the second uplink transmission; and
determining a respective first and second uplink transmission power for the first and the second uplink transmission,
omitted from claim 31, however, omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
determining if the first and the second uplink transmission can be performed without exceeding a first or second maximum tolerance value and a maximum transmission power, and if not, transmitting the transmission having the highest priority at a transmission power indicated by the maximum tolerance value for that transmission, and transmitting the first and the second uplink transmissions at the first and the second uplink transmission power respectively when the sum of the first and second uplink transmission power is below the maximum transmission power, wherein the first and second maximum tolerance values indicate to the UE the respective maximum allowed deviations between an expected transmission power 
sum of the first and second uplink transmission powers exceeds a maximum transmission power, prioritizing between the first uplink transmission and the second uplink transmission according to a predetermined rule,
recited in claim 2, if the sum of the first and the second uplink transmission power exceeds the maximum transmission power, the method comprising prioritising between the first and the second uplink transmission according to a predetermined rule
wherein the predetermined rule indicates to prioritize the first uplink transmission or the second uplink transmission based on a first link quality between the UE and the first network node and a second link quality between the UE and the second network node.
recited in claim 3, wherein the predetermined rule indicates to the UE to prioritise the first or the second uplink transmission based on a link quality between the UE and the first and the second network node respectively.



Application 15834299 claim 40
US Patent 9872256 claim 15
A User Equipment, UE, adapted for power control of uplink transmissions, 
the UE being configured to be connected in dual connectivity mode to at least a first network node and a second network node, the UE comprising
A User Equipment, UE, connectable in dual connectivity mode to at least a first network node and a second network node, the UE comprising:
a processing unit configured to: 
determine to perform a first uplink transmission to the first network node and a second uplink transmission to the second network node, the first and second uplink transmissions to be performed simultaneously;
a power controller configured to determine to perform a first uplink transmission to the first network node and a second uplink transmission to the second network node, the uplink transmissions to be performed simultaneously, and
determine a first uplink transmission power for the first uplink transmission and a second uplink transmission power for the second uplink transmission; and
determine a respective first and second uplink transmission power for the first and the second uplink transmission, and
omitted from claim 40, however, omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karison, 136 USPQ 184.
a transmitter configured to transmit the first and the second uplink transmissions at the first and the second uplink transmission power respectively when the sum of the first and second uplink transmission power is below a maximum 
 sum of the first and second uplink transmission powers exceeds a maximum transmission power, prioritize between the first uplink transmission and the second uplink transmission according to a predetermined rule,
recited in claim 16, a prioritiser, wherein if the sum of the first and the second uplink transmission power exceeds the maximum transmission power, the prioritiser is adapted to prioritise between the first and the second uplink transmission according to a predetermined rule
wherein the predetermined rule indicates to prioritize the first uplink transmission or the second uplink transmission based on a first link quality between the UE and the first network node and a second link quality between the UE and the second network node.
recited in claim 17, wherein the predetermined rule indicates to the UE to prioritise the first or the second uplink transmission based on a link quality between the UE and the first and the second network node respectively.


Regarding claim 33, U.S. Patent No. 9872256 claim 5 discloses the reduced second uplink transmission power is equal to the maximum transmission power minus the first uplink transmission power.



Regarding claim 35, U.S. Patent No. 9872256 claim 6 discloses the predetermined rule further indicates to refrain from transmitting the second uplink transmission if the reduced second uplink transmission power is below a predefined threshold.

Regarding claim 39, U.S. Patent No. 9872256 claim 6 discloses the predetermined rule further indicates to refrain from transmitting the second uplink transmission if the reduced second uplink transmission power is below a predefined threshold.

Regarding claim 42, U.S. Patent No. 9872256 claim 19 discloses the reduced second uplink transmission power is equal to the maximum transmission power minus the first uplink transmission power.

Regarding claim 44, U.S. Patent No. 9872256 claim 20 discloses the predetermined rule further indicates to refrain from transmitting the second uplink transmission if the reduced second uplink transmission power is below a predefined threshold.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31 – 34, 36 – 38, 40 – 43, 45 - 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yi et al. (US 20150264666 A1) in view of Takahashi et al. (US 20150351050 A1).

Regarding claim 31, Yi et al. discloses a method (Yi et al., FIGs. 8/9) performed by a User Equipment (Yi et al., FIG. 11, wireless device 1160), UE, for power control of uplink transmissions (Yi et al., [0147] wireless device processor 1161 may control power when PUCCHs among multiple CAGs collide), 
the UE being connected in dual connectivity mode (Yi et al., [0085] dual connectivity implies that the device has simultaneous connections to both macro and low-power layers; [0086] the UE can use the macro cell and the small cell simultaneously to supporting Dual connectivity) to at least a first network node (Yi et al., FIG. 9, eNB1) and a second network node (Yi et al., FIG. 9, eNB2), the method comprising: 
determining to perform a first uplink transmission to the first network node and a second uplink transmission to the second network node (Yi et al., [0099] a UE reports that it supports inter-site resource aggregation and simultaneous uplink transmissions or simultaneous PUCCH/PUCCH transmissions; [0140] at least two serving cells with different coverage for Carrier Aggregation Group (CAG) of eNB each can be used for data transmission), the first and second uplink transmissions to be performed simultaneously (Yi et al., [0100] separate UE capability on simultaneous uplink transmissions or simultaneous PUCCH/PUCCH transmissions can be signaled per band and band-combination that the UE supports); 
determining a first uplink transmission power for the first uplink transmission (Yi et al., [0120] Uplink power control can be done per carrier aggregation group (CAG) basis where each eNB handles power control independently where a TPC (Transmit Power Control) command include power control for CCs belonging to the same CAG) and a second uplink transmission power for the second uplink transmission (Yi et al., [0120] eNB handles power control independently; [0122] PCmax per each carrier aggregation group (CAG) may be predetermined such that the summation of PCmax of each CAG will not exceed the physical threshold of PCmax of the UE); and 
upon determining that a sum of the first and second uplink transmission powers exceeds a maximum transmission power (Yi et al., [0120] when the UE power, summed for multiple CCs, exceeds a PCmax, Rel-11 rule may apply), 
prioritizing between the first uplink transmission and the second uplink transmission according to a predetermined rule (Yi et al., [0120] a UE can transmit power on one serving cell shall not exceed the configured maximum UE output power of the serving cell determined by this value; PUCCH(s) in CAGs not containing a M-PCell may be dropped). 
Yi et al. does not expressly disclose the predetermined rule indicates to prioritize the first uplink transmission or the second uplink transmission based on a first link quality between the UE and the first network node and a second link quality between the UE and the second network node.
Takahashi et al. for example from an analogous field of endeavor (Takahashi et al., [0059] in simultaneous transmission of multiple PUCCHs to a macro base station and a low power node (LPN), in the case where the sum of the desired transmission power of the PUCCHs is larger than PCMAX, scaling using different priorities may be performed on the desired transmission power of the PUCCHs) discloses the predetermined rule indicates to prioritize the first uplink transmission or the second uplink transmission (Takahashi et al., [0071] the scaling factor w(i) satisfying w(i)[PPUSCH,small(i) + RmacroPPUSCH,macro(i)] <= PCMAX(i), [PPUSCH,macro is the calculated macro BS TX power, PPUSCH,small is the calculated small cell TX power], causes the transmission power to the macro base station to be set at w(i)RmacroPPUSCH,macro(i) and causes the transmission power to the LPN to be set at the transmission power w(i)PUSCH,small(i), whereby the priority of the transmission power may be given at a ratio of 1: Rmacro to a signal to the macro base station and a signal to the LPN) based on a first link quality between the UE and the first network node and a second link quality between the UE and the second network node (Takahashi et al., [0071] the value of Rmacro may be a value obtained through calculation based on a ratio of path loss for the macro base station to path loss for the LPN).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the predetermined rule indicates to prioritize the first uplink transmission or the second uplink transmission based on a first link quality between the UE and the first network node and a second link quality between the UE and the second network node as taught by Takahashi et al. with the system of Yi et al. in order to determine power scaling for the UE (Takahashi et al., [0071]).

Regarding claim 32, 41, Yi et al. - Takahashi et al. disclose the predetermined rule further indicates to transmit the first uplink transmission at the first uplink transmission power (Yi et al., [0120] a UE can transmit power on one serving cell shall not exceed the configured maximum UE output power of the serving cell determined by this value) and to transmit the second uplink transmission at a reduced second uplink transmission power when the first link quality is higher than the second link quality (Takahashi et al., [0066] the lower limit scaling factor ws(i) is calculated as the transmission power to the LPN). The motivation is the same as in claim 31.

Regarding claim 33, 42, Yi et al. - Takahashi et al. disclose the reduced second uplink transmission power is equal to the maximum transmission power minus the first uplink transmission power (Takahashi et al., [0066] the lower limit Wlimitp.PUSCH,macro(i) which may be set as the transmission power to the macro base station is subtracted from pCMAX(i), whereby the transmission power which may be allocated to the LPN is set).  The motivation is the same as in claim 31.

Regarding claim 34, 43, Yi et al. - Takahashi et al. disclose the reduced second uplink transmission power is equal to the second uplink transmission power scaled down by a scaling factor (Takahashi et al., [0066] the lower limit scaling factor ws(i) is calculated as the transmission power to the LPN). The motivation is the same as in claim 31.

Regarding claim 36, 45, Yi et al. - Takahashi et al. disclose the predetermined rule further indicates to transmit the first uplink transmission at the first uplink transmission power (Takahashi et al., [0071] the scaling factor w(i) satisfying w(i)[PPUSCH,small(i) + RmacroPPUSCH,macro(i)] <= PCMAX(i) causes the transmission power to the macro base station to be set at w(i)RmacroPPUSCH,macro(i)) and to transmit the second uplink transmission at a reduced second uplink transmission power when the first link quality is lower than the second link quality (Takahashi et al., [0071] the scaling factor w(i) satisfying w(i)[PPUSCH,small(i) + RmacroPPUSCH,macro(i)] <= PCMAX(i) causes the transmission power to the LPN to be set at the transmission power w(i)PUSCH,small(i), whereby the priority of the transmission power may be given at a ratio of 1: Rmacro to a signal to the macro base station and a signal to the LPN). The motivation is the same as in claim 31.

et al. - Takahashi et al. disclose the reduced second uplink transmission power is equal to the maximum transmission power minus the first uplink transmission power (Takahashi et al., [0066] the lower limit Wlimitp.PUSCH,macro(i) which may be set as the transmission power to the macro base station is subtracted from pCMAX(i), whereby the transmission power which may be allocated to the LPN is set).  The motivation is the same as in claim 31.

Regarding claim 38, 47, Yi et al. - Takahashi et al. disclose the reduced second uplink transmission power is equal to the second uplink transmission power scaled down by a scaling factor (Takahashi et al., [0089] the terminal achieves simultaneous transmission to multiple base stations in a state in which the power is distributed to a signal transmitted to a base station whose desired transmission power is small, with high priority).  The motivation is the same as in claim 31.

Regarding claim 40, Yi et al. discloses a User Equipment, UE (Yi et al., FIG. 11, wireless device 1160), adapted for power control of uplink transmissions (Yi et al., [0147] wireless device processor 1161 may control power when PUCCHs among multiple CAGs collide), 
the UE being configured to be connected in dual connectivity mode (Yi et al., [0085] dual connectivity implies that the device has simultaneous connections to both macro and low-power layers; [0086] the UE can use the macro cell and the small cell simultaneously to supporting Dual connectivity) to at least a first network Yi et al., FIG. 9, eNB1) and a second network node (Yi et al., FIG. 9, eNB2), the UE comprising 
a processing unit (Yi et al., FIG. 11, processor 1161) configured to: 
determine to perform a first uplink transmission to the first network node and a second uplink transmission to the second network node (Yi et al., [0099] a UE reports that it supports inter-site resource aggregation and simultaneous uplink transmissions or simultaneous PUCCH/PUCCH transmissions; [0140] at least two serving cells with different coverage for Carrier Aggregation Group (CAG) of eNB each can be used for data transmission), the first and second uplink transmissions to be performed simultaneously (Yi et al., [0100] separate UE capability on simultaneous uplink transmissions (or simultaneous PUCCH/PUCCH transmissions) can be signaled per band and band-combination that the UE supports); 
determine a first uplink transmission power for the first uplink transmission (Yi et al., [0120] Uplink power control can be done per carrier aggregation group (CAG) basis where each eNB handles power control independently where a TPC (Transmit Power Control) command include power control for CCs belonging to the same CAG) and a second uplink transmission power for the second uplink transmission (Yi et al., [0120] eNB handles power control independently; [0122] PCmax per each carrier aggregation group (CAG) may be predetermined such that the summation of PCmax of each CAG will not exceed the physical threshold of PCmax of the UE); and 
Yi et al., [0120] when the UE power, summed for multiple CCs, exceeds a PCmax, Rel-11 rule may apply), 
prioritize between the first uplink transmission and the second uplink transmission according to a predetermined rule (Yi et al., [0120] a UE can transmit power on one serving cell shall not exceed the configured maximum UE output power of the serving cell determined by this value; PUCCH(s) in CAGs not containing a M-PCell may be dropped). 
Yi et al. does not expressly disclose the predetermined rule indicates to prioritize the first uplink transmission or the second uplink transmission based on a first link quality between the UE and the first network node and a second link quality between the UE and the second network node.
Takahashi et al. for example from an analogous field of endeavor (Takahashi et al., [0059] in simultaneous transmission of multiple PUCCHs to a macro base station and a low power node (LPN), in the case where the sum of the desired transmission power of the PUCCHs is larger than PCMAX, scaling using different priorities may be performed on the desired transmission power of the PUCCHs) discloses the predetermined rule indicates to prioritize the first uplink transmission or the second uplink transmission (Takahashi et al., [0071] the scaling factor w(i) satisfying w(i)[PPUSCH,small(i) + RmacroPPUSCH,macro(i)] <= PCMAX(i) causes the transmission power to the macro base station to be set at w(i)RmacroPPUSCH,macro(i) and causes the transmission power to the LPN to be set at the transmission power w(i)PUSCH,small(i), whereby the priority of the transmission power may be given at a ratio of 1: Rmacro to a signal to the macro base station and a signal to the LPN) based on a first link quality between the UE and the first network node and a second link quality between the UE and the second network node (Takahashi et al., [0071] the value of Rmacro may be a value obtained through calculation based on a ratio of PPUSCH,macro(i) to PPUSCH,small(i), or may be a value obtained though calculation based on a ratio of path loss for the macro base station to path loss for the LPN).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the predetermined rule indicates to prioritize the first uplink transmission or the second uplink transmission based on a first link quality between the UE and the first network node and a second link quality between the UE and the second network node as taught by Takahashi et al. with the system of Yi et al. in order to determine power scaling for the UE (Takahashi et al., [0071]).

Claims 35, 39, 44, 48,are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yi et al. in view of Takahashi et al., as applied to claim 31, further in view of Ratasuk et al. (US 20110237288 A1).

Regarding claim 35, 39, 44, 48, Yi et al. - Takahashi et al. do not expressly disclose the predetermined rule further indicates to refrain from transmitting the second uplink transmission if the reduced second uplink transmission power is below a predefined threshold.
et al., for example from an analogous field of endeavor (Ratasuk et al., [0017] power reduction factors are calculated at the UE based on either predefined rules or nominal scaling parameters or priority weights assigned to different channels and component carriers by the eNodeB) suggests refraining from transmitting the second uplink transmission if the reduced second uplink transmission power is below a predefined threshold (Ratasuk et al., [0020] scaling parameters can direct the UE to drop certain transmissions based on the eNodeB-defined priority list, where the priority list may be based on the type of control information to be transmitted.  In general ACK/NACK has the highest priority, followed by Scheduling Request Indicator (SRI), Channel Quality Indicator (CQI); [0021] the scaling parameters can be chosen to proportionally reduce UE transmit power based on quality-of-service QoS requirements to allow QoS differentiation via carrier; In case of data transmission on both carriers where the maximum power is exceeded, the UE will then drop data transmission on the second carrier; [0023] the scaling parameters can be chosen to proportionally reduce transmit power based on one or more performance metrics).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine refraining from transmitting the second uplink transmission if the reduced second uplink transmission power is below a predefined threshold as taught by Ratasuk et al. with the combined system of Yi et al. - Takahashi et al. in order to provide dynamic uplink power control (Ratasuk et al., [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416